Citation Nr: 1416481	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  13-09 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for non-ischemic cardiomyopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to August 1992.  Commendations and awards include the Republic of Vietnam Gallantry Cross.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The June 2013 VA medical opinion is inadequate to address the issue of entitlement to service connection for non-ischemic cardiomyopathy.  The VA examiner opined that the Veteran's current heart disability, non-ischemic cardiomyopathy, is not related to premature ventricular contractions (PVC) that the Veteran experienced during service.  The rationale was that PVC's can occur randomly.  Wikipedia was the only cited medical authority.  

Beyond the fact that the rationale does little to support the VA examiner's medical opinion, it is unclear whether the other inservice heart problems are related to the Veteran's current heart disability.  Reexamination is required under the duty to assist.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional who has not previously examined the Veteran.

The examiner must review the entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE).  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in the Virtual VA or VBMS files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current non-ischemic cardiomyopathy:

(a)  is related to or a progression of any of the heart problems shown in service; or, 

(b)  is a separate, unrelated heart disability.

In formulating an opinion, the examiner is to address:

(a)  signs and symptoms of heart problems that the Veteran has reported in and since service, including dizziness or fainting spells, shortness of breath, heart palpation, heart trouble, high or low blood pressure.  See, e.g., Report of Medical History (May 1992, Feb. 1984).  

(b)  medical records that show heart problems in and since service, including sinus bradycardia with sinus arrhythmia and preventricular contractions.  See, e.g., Report of Medical Examination (Feb. 1984).

The examination report must include a complete rationale for any opinion expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



